Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Remarks
Applicant’s election of Species VI (FIGS. 1-6 and 14) with traverse in the response filed on 3/7/2022 is acknowledged. The traversal is on the ground(s) that “examination of the alleged species together in this application is reasonable and would not place an undue burden on the Examiner”. This is not found persuasive because these species are patentably distinct. 
		The requirement is still deemed proper and is therefore made FINAL.
The claimed feature of Claim 2, as described by FIG. 22, belongs to non-elected Species XIII. The claimed feature “a first interval between a first input/output pin included in the first input/output area and a second input/output pin included in the second input/output area is greater than a second interval between a third input/output pin included in the third input/output area and the second input/output pin” in Claim 11, as described by FIG. 16, belongs to non-elected Species VIII. The elected FIG. 14 shows the intervals of uniform width. Claims 12-16 depend from Claim 11. Claim 18 claims “an area of the overlapping region being larger than an area of the non-overlapping region”. However, the elected FIG. 14 shows an area of the overlapping region being SMALLER than an area of the non-overlapping region. Claims 19-20 
		
Title Objection
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3 and 5 rejected under 35 U.S.C. 103 as being unpatentable over Minami (U.S. Patent Pub. No. 2004/0056355), in view of Jalilizeinali (U.S. Patent Pub. No. 2010/0027171).
	Regarding Claim 1
	FIG. 39 of Minami discloses a semiconductor device comprising: a substrate (1S); input/output areas (B2, FIG. 9) in a first direction and a second direction, parallel to an upper surface of the substrate and intersecting to each other, the input/output areas each including semiconductor elements (Qp, Qn) providing an input/output circuit, 
Minami fails to disclose “the input/output areas include a first input/output area and a second input/output area” and “each of the first input/output area and the second input/output area includes a first area and a second area sequentially in the first direction, and in the first input/output area, the input/output pin is in the first area, and in the second input/output area, the input/output pin is in the second area”.
	FIG. 5 of Jalilizeinali discloses a similar semiconductor device, wherein the input/output areas include a first input/output area (504) and a second input/output area (506), each of the first input/output area (504) and the second input/output area (506) includes a first area (left) and a second area (right) sequentially in the first direction, and in the first input/output area, the input/output pin (522) is in the first area, and in the second input/output area, the input/output pin is in the second area. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Minami, as taught by Jalilizeinali. The ordinary artisan would have been motivated to modify Minami in the above manner for purpose of reducing ESD and latch up risks (Para. 7 of Jalilizeinali).
		
	Regarding Claim 3
	FIG. 5 of Jalilizeinali discloses the input/output circuit comprises an electrostatic discharge protection circuit (524) and a logic circuit (520), in the first input/output area, 
	
	Regarding Claim 5
	FIG.7 of Minami discloses a first bump (left 53) connected to the first input/output area and a second bump (right 53) connected to the second input/output area. 

Claims 1-3 and 8 rejected under 35 U.S.C. 103 as being unpatentable over Minami and Jalilizeinali, in view of Bach (U.S. Patent No. 6,114,903).
	Regarding Claim 2
	Minami as modified by Jalilizeinali discloses Claim 1. Jalilizeinali further discloses the input/output circuit comprises an electrostatic discharge protection circuit (524/526) and a logic circuit (520). 
Minami as modified by Jalilizeinali fails to disclose “in each of the first input/output area and the second input/output area, the electrostatic discharge protection circuit is in the first area and the logic circuit is in the second area”.
	FIG. 5 of Bach discloses a similar semiconductor device, wherein in each of the first input/output area and the second input/output area, the electrostatic discharge protection circuit is in the first area and the logic circuit is in the second area. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Minami, as taught by Bach. The ordinary artisan would have been motivated to modify Minami in the above manner, .

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Minami and Jalilizeinali, in view of Tran (U.S. Patent Pub. No. 2007/0267748).
	Regarding Claim 6
	Minami as modified by Jalilizeinali discloses Claim 5. 
Minami as modified by Jalilizeinali fails to disclose “at least one of the first bump or the second bump overlaps the first input/output area and the second input/output area in at least one of the first direction and the second direction”.
	FIG. 2 of Tran discloses a similar semiconductor device, wherein at least one of the first bump (22) or the second bump (24) overlaps the first input/output area (14) and the second input/output area (16) in at least one of the first direction and the second direction. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Minami, as taught by Tran. The ordinary artisan would have been motivated to modify Minami in the above manner for purpose of reducing geometries with reliability (Para. 8 of Tran).

Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Minami and Jalilizeinali, in view of Ito (U.S. Patent Pub. No. 2009/0212425).
Regarding Claim 10
	Minami as modified by Jalilizeinali discloses Claim 1. 
Minami as modified by Jalilizeinali fails to disclose “at least portions of the input/output areas have different lengths in at least one of the first direction and the second direction”.
	FIG. 1 of Ito discloses a similar semiconductor device, wherein at least portions of the input/output areas have different lengths in at least one of the first direction and the second direction. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Minami, as taught by Ito. The ordinary artisan would have been motivated to modify Minami in the above manner for purpose of making compact semiconductor chip (Para. 13 of Ito).

Claims 11, 12 and 14-16 rejected under 35 U.S.C. 103 as being unpatentable over Minami, in view of Parks (U.S. Patent Pub. No. 2014/0246701), in view of Chang (U.S. Patent Pub. No. 2018/0075181).
	Regarding Claim 11
	FIG. 39 of Minami discloses a semiconductor device comprising: a substrate (1S); input/output areas (B2, FIG. 9) in a first direction and a second direction different from the first direction, parallel to an upper surface of the substrate, the input/output areas each including semiconductor elements (Qp, Qn) providing an input/output circuit, lower wiring patterns (M1) connected to the semiconductor elements, and input/output pins (right portion of PD) connected to the lower wiring patterns, the input/output areas 
Minami fails to disclose “a third input/output area” and “in the first direction, a first interval between a first input/output pin included in the first input/output area and a second input/output pin included in the second input/output area is greater than a second interval between a third input/output pin included in the third input/output area and the second input/output pin”.
	FIG. 2 of Parks discloses a similar semiconductor device, wherein the input/output areas include a first input/output area (500A), a second input/output area (500B) and a third input/output area (500C) sequentially in the first direction; and in the first direction, a first interval between a first input/output pin (410A) included in the first input/output area and a second input/output pin (410B) included in the second input/output area, and a second interval between a third input/output pin (410C) included in the third input/output area and the second input/output pin. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Minami, as taught by Parks. The ordinary artisan would have been motivated to modify Minami in the above manner for purpose of flexible, space-efficient I/O architectures (Para. 26 of Parks).
Minami as modified by Parks fails to disclose the first interval is greater than the second interval.
	FIG. 2A of Chang discloses a similar semiconductor device, wherein in the first direction, a first interval between a first input/output pin (211) included in the first 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Minami, as taught by Chang. The ordinary artisan would have been motivated to modify Minami in the above manner for purpose of improving pin accessibility (Para. 2 of Chang).

	Regarding Claim 12
	FIG. 2 of Parks discloses a first bump connected to the first input/output pin (410C), among the bumps, is between the first input/output pin (420A in 500C) and the second input/output pin (420A in 500B) in the first direction.

	Regarding Claim 14
	Minami as modified by Parks and Chang discloses a second bump connected to the second input/output pin, among the bumps, is above the third input/output pin in the first direction.

	Regarding Claim 15
	FIG. 2 of Parks discloses in the second direction, the input/output areas are not on one side of at least one of the first input/output area, the second input/output area, and the third input/output area.


	FIG. 39 of Minami discloses on a plane parallel to the upper surface of the substrate, an area of each of the bumps (WR) is smaller than an area of each of the input/output areas.

Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Minami, Parks and Chang, in view of Tran (U.S. Patent Pub. No. 2007/0267748).
	Regarding Claim 13
	Minami as modified by Parks and Chang discloses Claim 12. 
Minami as modified by Parks and Chang fails to disclose “the first bump overlaps the first input/output area and the second input/output area”.
	FIG. 2 of Tran discloses a similar semiconductor device, wherein the first bump (22) overlaps the first input/output area (14) and the second input/output area (16). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Minami, as taught by Tran. The ordinary artisan would have been motivated to modify Minami in the above manner for purpose of reducing geometries with reliability (Para. 8 of Tran).

Claims 18-20 rejected under 35 U.S.C. 103 as being unpatentable over Minami, in view of Parks (U.S. Patent Pub. No. 2014/0246701), in view of Tran (U.S. Patent Pub. No. 2007/0267748).
	Regarding Claim 18

Minami fails to disclose “a first bump, among the bumps, being connected to a first input/output area among the input/output areas, and including an overlapping region overlapping two or more input/output areas among the input/output areas on a plane parallel to an upper surface of the substrate, and a non-overlapping region not overlapping the input/output areas, and an area of the overlapping region being larger than an area of the non-overlapping region”.
	FIG. 3 of Tran discloses a similar semiconductor device, wherein a first bump (24), among the bumps, being connected to a first input/output area (14) among the input/output areas, and including an overlapping region overlapping two or more input/output areas among the input/output areas on a plane parallel to an upper surface of the substrate, and a non-overlapping region not overlapping the input/output areas, and an area of the overlapping region being larger than an area of the non-overlapping region. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Minami, as taught by Tran. The 

	Regarding Claim 19
	FIG. 3 of Tran discloses the overlapping region comprises a first overlapping region and a second overlapping region, and the non-overlapping region is between the first overlapping region and the second overlapping region.

	Regarding Claim 20
	FIG. 39 of Minami discloses the first bump (WR) is electrically connected to one of the two or more input/output areas.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892